     Case 2:17-cv-02217-JAM-GGH Document 55 Filed 07/27/21 Page 1 of 4


 1    INSTITUTE FOR JUSTICE                     ROB BONTA
      KEITH E. DIGGS (pro hac vice)             Attorney General of California
 2    PAUL V. AVELAR (pro hac vice)             HEATHER HOESTEREY
      398 S. Mill Ave. #301                     Supervising Deputy Attorney General
 3
      Tempe, AZ 85281                           CHAD A. STEGEMAN, State Bar No. 225745
 4    Telephone: (480) 557-8300                 Deputy Attorney General
      kdiggs@ij.org                             P. PATTY LI, State Bar No. 266937
 5    pavelar@ij.org                            Deputy Attorney General
                                                455 Golden Gate Avenue, Suite 11000
 6    INSTITUTE FOR JUSTICE                     San Francisco, CA 94102-7004
      SAMUEL B. GEDGE (pro hac vice)            Telephone: (415) 510-3817
 7
      901 N. Glebe Road, Suite 900              Fax: (415) 703-1234
 8    Arlington, VA 22203                       E-mail: Patty.Li@doj.ca.gov
      Telephone: (703) 682-9320
 9    sgedge@ij.org                             Attorneys for Defendants
10    BENBROOK LAW GROUP, P.C.
11    BRADLEY A. BENBROOK (SBN 177786)
      STEPHEN M. DUVERNAY (SBN 250957)
12    400 Capitol Mall, Suite 1610
      Telephone: (916) 447-4900
13    brad@benbrooklawgroup.com
      steve@benbrooklawgroup.com
14

15    Attorneys for Plaintiffs
16
                             IN THE UNITED STATES DISTRICT COURT
17
                                 EASTERN DISTRICT OF CALIFORNIA
18
      PACIFIC COAST HORSESHOEING                No. 2:17–CV–02217–JAM–GGH
19    SCHOOL, INC., et al.,
20                       Plaintiffs,            STIPULATION SHORTENING TIME TO
                                                HEAR MOTION OF ATTORNEYS AT
21           v.                                 THE INSTITUTE FOR JUSTICE AND
                                                BENBROOK LAW GROUP, P.C., TO
22    KIMBERLY KIRCHMEYER, et al.,              WITHDRAW AS COUNSEL FOR
                                                PLAINTIFF ESTEBAN NAREZ; ORDER
23                       Defendants.
                                                Judge: Hon. John A. Mendez
24                                              Action Remanded: July 2, 2020
                                                Current Hearing Date: September 28, 2021.
25

26

27
                                       JOINT STIPULATION
28
                                                1                   2:17-cv-02217-JAM-GGH
            STIPULATION SHORTENING TIME TO HEAR MOTION TO WITHDRAW AS COUNSEL FOR
                                PLAINTIFF ESTEBAN NAREZ; ORDER
     Case 2:17-cv-02217-JAM-GGH Document 55 Filed 07/27/21 Page 2 of 4


 1             WHEREAS, Plaintiff Esteban Narez has not responded to Defendants’ written-discovery
 2   requests;
 3             WHEREAS, the Court on June 22, 2021, ordered Plaintiff Narez to disclose his current
 4   address to Defendants by June 29, 2021, and appear for his party deposition on July 28, 2021
 5   (ECF 48, June 22, 2021);
 6             WHEREAS, the Court on June 29, 2021, denied Plaintiff Narez’s motion to be dropped as
 7   a plaintiff in this case (ECF 49, June 29, 2021);
 8             WHEREAS, Plaintiffs’ counsel contend that they have made diligent efforts to secure
 9   Plaintiff Narez’s compliance with the Court’s June 22, 2021 order and with his discovery
10   obligations;
11             WHEREAS, Plaintiffs’ counsel contend that they have been unable to secure Plaintiff
12   Narez’s compliance with the Court’s June 22, 2021 order and with his discovery obligations and
13   believe that they will continue to be unable to secure Plaintiff Narez’s compliance;
14             WHEREAS, Plaintiffs’ counsel moved to withdraw as counsel for Plaintiff Narez on July
15   12, 2021 (ECF 51) (“Motion”);
16             WHEREAS, the Motion is currently scheduled to be heard on September 28, 2021, at 1:30
17   P.M.,   before the Honorable John A. Mendez in Courtroom 6 of this Court;
18             WHEREAS, since filing the Motion, Plaintiffs’ counsel contend that they have continued
19   making diligent efforts to secure Plaintiff Narez’s compliance with the Court’s June 22, 2021
20   order, including trying to secure Plaintiff Narez’s appearance at the July 28, 2021 deposition;
21             WHEREAS—and without disclosing attorney-client communications—Plaintiffs’ counsel
22   state that they continue to be unable to secure Plaintiff Narez’s compliance with the Court’s June
23   22, 2021 order and with his discovery obligations;
24             WHEREAS, Plaintiffs’ counsel maintain that, given their inability to secure Plaintiff
25   Narez’s compliance with the Court’s June 22, 2021 order and ongoing discovery obligations,
26   there is a reasonable likelihood of further motion practice concerning Plaintiff Narez’s discovery
27   obligations between now and September 28, 2021, the current hearing date set for the Motion;
28             WHEREAS, given their inability to effectively represent Plaintiff Narez (as detailed in the
                                                       2                      2:17-cv-02217-JAM-GGH
              STIPULATION SHORTENING TIME TO HEAR MOTION TO WITHDRAW AS COUNSEL FOR
                                  PLAINTIFF ESTEBAN NAREZ; ORDER
     Case 2:17-cv-02217-JAM-GGH Document 55 Filed 07/27/21 Page 3 of 4


 1   Motion), Plaintiffs’ counsel maintain that the just, speedy, and inexpensive determination of the
 2   action would be best served by resolving the Motion before substantial additional motion practice
 3   concerning Plaintiff Narez’s discovery obligations takes place;
 4          WHEREAS, Defendants’ counsel state that they do not believe the Motion requires the
 5   Court’s expedited consideration but that they are available to appear for a hearing on August 31,
 6   2021, if the Court determines that expedited consideration is warranted; and
 7          WHEREAS, Plaintiffs’ counsel will serve this stipulation and any resulting order on
 8   Plaintiff Esteban Narez by mail to his last-known address and by text message to his last-known
 9   phone number.
10          NOW THEREFORE, it is hereby stipulated and requested that the Court issue an order
11   advancing the hearing on the Motion to August 31, 2021, at 1:30 P.M., or as soon thereafter as the
12   matter may be heard by the Court and that responses and replies to the Motion, if any, shall be
13   filed consistent with the deadlines set by Local Rule 230(c) and (d).
14
                                                           Respectfully submitted,
15
     Dated: July 26, 2021.                                 INSTITUTE FOR JUSTICE
16

17
                                                            /s/ Samuel B. Gedge
18
                                                           SAMUEL B. GEDGE
19                                                         Attorney for Plaintiffs

20
     Dated: July 26, 2021.                                 ROB BONTA
21                                                         Attorney General of California
                                                           HEATHER B. HOESTEREY
22                                                         Supervising Deputy Attorney General

23

24                                                          /s/ P. Patty Li
                                                           CHAD A. STEGEMAN
25                                                         Deputy Attorney General
                                                           P. PATTY LI
26                                                         Deputy Attorney General
                                                           Attorneys for Defendants
27

28
                                                       3                      2:17-cv-02217-JAM-GGH
            STIPULATION SHORTENING TIME TO HEAR MOTION TO WITHDRAW AS COUNSEL FOR
                                PLAINTIFF ESTEBAN NAREZ; ORDER
     Case 2:17-cv-02217-JAM-GGH Document 55 Filed 07/27/21 Page 4 of 4


 1                                              ORDER
 2         IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties, the Motion of
 3   Attorneys at the Institute for Justice and Benbrook Law Group, P.C., to Withdraw as Counsel for
 4   Plaintiff Esteban Narez will be heard on shortened time. Any opposition to the motion must be
 5   filed by August 17, 2021. Any reply in support of the motion must be filed by August 24, 2021.
 6   The motion will be heard on August 31, 2021, at 11:30 A.M.
 7         IT IS SO ORDERED.
 8

 9
     Dated: July 26, 2021                          /s/ John A. Mendez
10
                                                   THE HONORABLE JOHN A. MENDEZ
11                                                 UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4                     2:17-cv-02217-JAM-GGH
            STIPULATION SHORTENING TIME TO HEAR MOTION TO WITHDRAW AS COUNSEL FOR
                                PLAINTIFF ESTEBAN NAREZ; ORDER
